Citation Nr: 1226269	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected bilateral pes cavus.

2.  Entitlement to service connection for bilateral hip disability, to include as secondary to service-connected bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1970 to January 1973. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Fargo, North Dakota.   

In November 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in February 2010 when they were remanded to address due process concerns.  These matters were again before the Board in July 2011, when the Board denied the Veteran's claims.  The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2012, the Court vacated that portion of the Board's July 2011 decision dealing with the above stated issues and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral knee disability and bilateral hip disability as secondary to his service-connected bilateral pes cavus.  The Veteran underwent a VA examination in December 2008.  The examiner opined that the Veteran's disabilities are due to the Veteran's nonservice-connected post-polio syndrome.  The examiner, stated that the Veteran's "description of the weakness in the extremities is classic description of the post polio syndrome and his exam is consistent with that diagnosis.  Therefore the bilateral hip and knee problems are less likely as not caused by or a result of his pes cavus." 

Service connection may be granted on a secondary basis if a current disability is either caused by or aggravated by a service-connected disability.  Under 38 C.F.R. § 3.310, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

The December 2008 VA examiner's opinion does not provide an adequate opinion and rationale as to whether the Veteran has current bilateral hip and/or bilateral knee disabilities which are aggravated by his service-connected pes cavus.   


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the December 2008 VA examiner, if available, to provide a supplemental medical opinion in this case on the issue of aggravation.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has bilateral hip and/or knee disabilities which have been chronically aggravated (worsened) by the service-connected bilateral pes cavus.  The term "aggravation" means that there is an increase in severity of a nonservice-connected disability or an injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  The claims folder and a copy of this remand must be made available to the examiner and clinical findings should be reported in detail.  

If the December 2008 examiner is not feasibly available, or does not feel that he can render an adequate opinion without an examination of the Veteran, the Veteran should be scheduled for an examination of the Veteran's knees.  The examiner should provide an opinion as discussed in the paragraph above and with consideration of the entire claims file, to include the December 2008 VA examination report. 

2.  Following completion of the above, adjudicate the issues on appeal, with consideration of all evidence of record received since issuance of the statement of the case in July 2009.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


